Order unanimously affirmed, with costs. We agree with the learned Special Term that *701the commissioners were bound by the condemnation map and were without power to determine its correctness and ñx a valuation upon the property upon the theory that the claimants had access to the lake or that the parcels acquired included any portion of the cottage. We also agree that the award made by the commissioners, based upon the correct theory of claimants’ non-access to the lake, is grossly excessive. Present — Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ.